UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1499



WILLIE LANCE,

                                              Plaintiff -Appellant,

          versus


DONALD D. BREWER, JR.,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. Sol Blatt, Jr., Senior District
Judge. (2:07-cv-00365-SB)


Submitted:   September 13, 2007       Decided:   September 18, 2007


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Willie Lance, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Willie Lance appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing his 42

U.S.C. § 1983 (2000) complaint without prejudice.           In his informal

brief on appeal, Lance failed to address the district court’s

conclusion that it lacked jurisdiction over the instant complaint.

As such, Lance has waived appellate review of that issue.              See 4th

Cir. R. 34(b) (“The Court will limit its review to the issues

raised in the informal brief.”).              Accordingly, we affirm the

district court’s order. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -